DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites limitations to maximum amounts of various elements, such as “up to about 1.3 wt. % iron.” As there is no lower limit in these limitations, claim 1 is interpreted such that these recited elements are not required. For example, an aluminum alloy comprising 0 wt. % iron would read on “up to about 1.3 wt. % iron” recited in claim 1. Similarly, claim 12 recites “further comprising up to about 0.02 wt. % each of one or more of” various elements. As there is no lower limit, claim 12 is interpreted such that none of the recited elements are required. For example, an alloy containing 0 wt. % calcium would read on claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 103031473), hereinafter “Xu,” wherein an English machine translation is used and cited herein.
Regarding claim 1, Xu teaches an aluminum alloy containing a chemical composition of alloy constituents that overlap with the instantly claimed ranges and amounts, as shown in the table below ([0032]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Element
Claim 1 (wt. %)
Xu (wt. %)
Overlap (wt. %)
Si
About 7.5 – 9.5
1 – 25 
About 7.5 - 9.5
Cu
About 3.0 – 4.0
0 – 10
About 3.0 – 4.0
Fe
≤ about 1.3
< 3
≤ about 1.3
Mn
≤ about 0.5
0 – 3
≤ about 0.5
Mg
≤ about 0.1
0 – 10
≤ about 0.1
Zn
≤ about 3.0
0 – 15
≤ about 3.0
Sn
≤ about 0.35
0 – 2
≤ about 0.35
Ti
About 0.9– 1.5
0 – 7 
About 0.9 - 1
Al
Balance
balance
balance


	Regarding claim 3, Xu teaches 1 – 25 wt. % Si ([0032]), which overlaps with the instantly claimed range of about 8.7 wt. % Si. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	With respect to claim 4, Xu teaches 0 - 10 wt. % Cu ([0032]), which overlaps with the instantly claimed range of about 3.7 wt. % Cu. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	As to claim 5, Xu teaches < 3 wt. % Fe ([0032]), which overlaps with the instantly claimed range of about 1.0 wt. % Fe. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.

Regarding claim 7, Xu teaches 0 - 10.0 wt.% Mg ([0032]), which overlaps with the instantly claimed range of about 0.07 wt. % Mg. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 8, Xu teaches 0 - 15 wt. % Zn ([0032), which overlaps with the instantly claimed range of about 0.8 wt. % Zn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 9, Xu teaches 0 – 2 wt. % Sn ([0032]), which overlaps with the instantly claimed range of about 0.02 wt. % Sn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 10, Xu teaches 0 – 2 wt. % Pb ([0032]), which overlaps with the instantly claimed range of about 0.02 wt. % Pb. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 11, Xu teaches 0 - 2 wt. % Cr ([0032]), which overlaps with the instantly claimed range of about 0.5 wt. % Cr. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 12, Xu teaches 0 -2 wt. % B (boron), 0 – 3 wt. % Zr (zirconium), and 0 – 2 wt. % Be (beryllium) ([0032]), which overlaps with the instantly claimed range of up to about 0.02 wt. % of each of these elements. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.


Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 10/29/2020, with respect to the rejections of claims 1-12 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejections of claims 1-12 under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see pp. 5-7, filed 10/29/2020, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. §102 and 35 U.S.C. §103 over Endo (JP 2015-157588) and Aoi (JP 2006-322032)  have been fully considered and are persuasive in view of the amendments to the claims filed 10/29/2020.  Therefore, the rejection(s) of claim(s) 1-12 under 35 U.S.C. §102 and 35 U.S.C. §103 over Endo (JP 2015-157588) and Aoi (JP 2006-322032) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu (CN 103031473), as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamura et al. (JP 2003-343353), wherein an English machine translation is used and cited herein, teaches an aluminum alloy with a chemical composition that overlaps with that of claims 1 and 3-12 ([0007]).
WO 2018/015126, wherein Schmitt et al. (US 2019/0293120) is used and cited herein as an English language equivalent, teaches an aluminum alloy with a chemical composition that overlaps with that of claims 1, 3-9, and 11-12 ([0011]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Examiner, Art Unit 1734